           Case 7:20-cv-10121 Document 3 Filed 12/02/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                         United States District Court
                                     for the
                        Southern District of New York
                                 Related Case Statement
                                                  
                                 Full Caption of Later Filed Case:




                     Plaintiff                                       Case Number
 8QLWHG6WDWHVRI$PHULFD
                                                               20 Civ. 10121
                       vs.


Village of Airmont




                 Defendant

                                 Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)



                     Plaintiff                                       Case Number
&HQWUDO87$RI0RQVH\&RQJUHJDWLRQ
<HWHY/HYRI0RQVH\HWDO                                    18 Civ. 11103 (VB)
                       vs.


Village of Airmont, New York; Philip
Gigante; et al.



                 Defendant


                                               Page 1
               Case 7:20-cv-10121 Document 3 Filed 12/02/20 Page 2 of 2
IH-32                                                                                            Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


The earlier filed case is in discovery after the Court granted in part and denied in part the Defendants' motion to

dismiss the First Amended Complaint by opinion and order dated January 23, 2020. The Court held that the

Plaintiffs' claims against Village of Airmont defendants under the Religious Land Use and Institutionalized

Persons Act ("RLUIPA") were adequately pleaded and may proceed.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


The United States brings this new action against one of the defendants namedin the earlier

action, the Village of Airmont, alleging some of the same facts and circumstances as those

alleged by the Plaintiffs in the earlier action and asserting causes of action also under

RLUIPA concerning the same zoning code and land use practices.

This new action is related for the same reasons to a second case currently pending in this

District, Congregation of Ridnik et al. v. Village of Airmont et al., 18 Civ. 11533 (NSR), but

the Ridnik case was filed later in time and was not marked as related to the first filed matter.



















          /s/ Stephen Cha-Kim                                                     Dec. 2, 2020
Signature: ________________________________________                         Date: __________________

          U.S. Attorney's Office, Southern District of
           New York
Firm:         ________________________________________


                                                   Page 2
